         Case 3:16-cv-30142-MGM Document 134 Filed 03/05/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                            C.A. NO: 3:16-CV-30142-MGM


TRESLAN A. WILLIAMS as
Personal representative of the Estate
of Junior Williams
       Plaintiff,

v.

KAWASAKI MOTORS CORP., U.S.A.,
KAWASAKI HEAVY INDUSTRIES, LTD,
and SPRINGFIELD MOTOR SPORTS, LLC
      Defendants.
 
 
     MEMORANDUM OF LAW IN SUPPORT OF KAWASAKI MOTORS CORP., U.S.A.
     AND KAWASAKI HEAVY INDUSTRIES, LTD’S MOTION FOR THE ENTRY OF A
        PROTECTIVE ORDER REGARDING THE PROPOSED DEPOSITION OF
                   KAWASAKI HEAVY INDUSTRIES, LTD.


        Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and Local Rules 7.1 and

37.1, Defendants Kawasaki Motors Corp., U.S.A. (“KMC”) and Kawasaki Heavy Industries,

Ltd. (“KHI”) hereby submit this Memorandum of Law in Support of their Motion for the Entry

of a Protective Order Regarding the Proposed Rule 30(b)(6) Deposition of KHI.          The parties

either have already or should be able to reach an agreement in principle regarding the location,

timing, and scope of the Rule 30(b)(6) deposition of KHI and the document requests

accompanying plaintiff’s original deposition notice. However, in discussions regarding the

scope of the deposition topics, plaintiff’s counsel has taken the position that plaintiff should be

entitled to production of documents and to inquire at deposition regarding the 2011, 2012, and

2013 model years of the subject model motorcycle. Those model years fall outside the scope of

plaintiff’s original Rule 30(b)(6) deposition notice, and outside the scope deemed to be
                Case 3:16-cv-30142-MGM Document 134 Filed 03/05/19 Page 2 of 6



reasonable by the Court at the November 26, 2018 Status Conference, i.e. three production years

following the 2007 subject model motorcycle.

                                                               BACKGROUND

              On December 12, 2018 plaintiff served four Rule 30(b)(6) deposition notices directed to

KHI and KMC to appear in Springfield, MA on February 4, 2018. See the attached at Exhibit 1.

On February 6, 2019, the Court granted KMC and KHI’s Motion for a Protective Order

Regarding Plaintiff’s Failure to Serve Revised Proposed Written Discovery, and for an Extension

to Confer Regarding Plaintiff’s Rule 30(b)(6) Deposition Notices (Dkt. No. 122). Specifically,

the Court ordered that, “Plaintiff has waived the right to serve interrogatories on KHI and KMC

and to serve document production requests on either of these defendants beyond the document

production requests encompassed in the Rule 30(b)(6) deposition notices, as amended by the

parties’ negotiations, or, if the parties are unable to agree, by a future order of the court ruling on

the scope of Plaintiff’s Rule 30(b)(6) deposition of KHI.” Dkt. No. 128.

              Prior to the Court’s Order, on January 11, 2019, counsel for KMC and KHI sent

plaintiff’s counsel a letter responding to plaintiff’s proposed Rule 30(b)(6) deposition notices.

See the attached at Exhibit 2. On February 27, 2019, after being prompted several times for a

response, plaintiff’s counsel sent the letter attached at Exhibit 3.                     While the parties are

substantially in agreement as to the timing, location, and scope of the deposition of KHI, one

area of significant contention remains, necessitating this Motion and the Court’s involvement. In

a February 27, 2019 letter plaintiff’s counsel has suggested that the scope of the testimony and

production be expanded to model years 2011, 2012, and 2013 of the subject model motorcycle.1

                                                            
1
  In the letter, plaintiff’s counsel also mentions a possible destructive inspection of the subject motorcycle’s fuel
tank, which would involve cutting the fuel tank in half. KHI and KMC objected to that form of destructive
inspection in the Joint Submission of the Parties Pursuant to the Court’s Orders of June 11, 2018 (Dkt. No. 99), and
                                                                   2 

 
                Case 3:16-cv-30142-MGM Document 134 Filed 03/05/19 Page 3 of 6



              Combined, the plaintiff’s four Rule 30(b)(6) deposition notices seek testimony and

documents pertaining to the 2006 through the 2010 model year of the subject model motorcycle;

the subject motorcycle is a 2007. At the November 26, 2018 Status Conference, the Court

determined the outer boundary on model years. The Court concluded that, at most, the plaintiff

would be entitled to documents for three model years following the subject model year, not the

six years that plaintiff now seeks, despite the plaintiff’s earlier deposition notice in line with the

temporal scope of the Court’s Order.                                            See Transcript Dkt. No. 119, 17:8-14 (“The Court: for

let’s be generous and say four years preceding the date of, you know, of the design this particular

-- of the tank that was on the Kawasaki that Mr. Williams was riding, and then for two or three

years post the design, in other words, documents related to the design of the tank -- the fuel tank

on this model Kawasaki for these years.”); 18:17-23 (“The Court: . . . you know, what part of the

motorcycle you’re -- you know, you’re looking for documents about and the temporal

limitations, and I said I’ve give you eight years. I said eight years seems reasonable to me. That

was before and after this tank was manufactured. If there are changes in that period of time, that

should be enough. But your discovery requests should be focused -- need to be, must be focused

in that way.”).

                                                                                ARGUMENT

              This Court should enter a protective order limiting the temporal scope of the deposition

of KHI to the time frame set forth in the plaintiff’s Rule 30(b)(6) notice, model years 2006

through 2010, a time frame that the Court has already deemed reasonable and appropriate. The

Court should not countenance the plaintiff’s eleventh hour attempt to expand the temporal scope

                                                                                                                                                                                                
the topic was discussed at some length during the November 26, 2018 Status Conference. At the Status Conference,
the Court placed the onus on the plaintiff to file a motion seeking destructive testing, which the defendants could
then oppose. See Transcript Dkt. No. 119, 12:4-14.

                                                                                              3 

 
        Case 3:16-cv-30142-MGM Document 134 Filed 03/05/19 Page 4 of 6



of the KHI deposition. Essentially what the plaintiff is trying to do is change the rules of the

game once again. Any discovery beyond the 2010 model year of the subject motorcycle would

not be “reasonably calculated to lead to the discovery of admissible evidence.” Fed. R. Civ. P.

26(b)(1). KHI should not, particularly given the extensive history of case, have to determine

which employees might qualify as appropriate witnesses on those new topic areas, with the

attendant undue burden and expense. Fed. R. Civ. P. 26(c). Under Fed. R. Civ. P. 26(c), this

Court may, “for good cause, issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.” See also Bogan v. City of Boston, 489

F.3d 417, 423 (1st Cir. 2007) (upholding district court’s decision to bar deposition pursuant to

Rule 26(c)). Such an order is both appropriate and necessary here. In fact, Fed. R. Civ. P. 26(C)

provides that a “court must limit the frequency or extent of discovery otherwise allowed” if it

determines that “the burden or expense of the proposed discovery outweighs its likely benefit,

considering the needs of the case, the amount in controversy, the parties’ resources, the

importance of the issues at stake in the action, and the importance of the discovery in resolving

the issues.”

       Those factors must be viewed in light of the history of the case, and the Court’s mandate

that the plaintiff is entitled to only the most streamlined, most limited discovery from KHI due to

plaintiff’s counsel’s complete disregard of the earlier discovery deadline set by the Court. See

Securities and Exchange Commission v. Present, 2016 WL 10998439 at *1 (D. Mass. May 12,

2016) (“A court has discretion to tailor discovery to the circumstances of the case at hand and to

adjust the timing of discovery.”).

       The Court should issue an Order confirming that the plaintiff is not entitled to discovery

beyond the 2010 model year, as discovery pertaining to the 2011, 2012, and 2013 models years

                                                4 

 
        Case 3:16-cv-30142-MGM Document 134 Filed 03/05/19 Page 5 of 6



would deviate from the Court’s Order at the November 26, 2018 Status Conference that

discovery as to three model years post the subject model year motorcycle was reasonable and all

that the plaintiff would be entitled to—anything more would be overly broad in temporal scope

and unduly burdensome. See McBride v. Medicalodges, Inc., 250 F.R.D. 581, 585-86 (D. Kan.

2008) (protective order granted where deposition notice contained overly broad temporal scope);

Champion Shipyards v. Bayly, Martin & Fay, 1987 WL 31767 at *1 (E.D. La. Dec. 28, 1987)

(requiring corporate testimony on events outside of the relevant time period is “not only

irrelevant to the issues presented in this lawsuit but its production would be unduly burdensome

to the defendant.”). The Court should stop in its tracks plaintiff’s oblique attempt to amend the

scope of the deposition notice post hoc beyond the bounds set by the Court. It is unfortunate that

the Court must become involved in this dispute due to plaintiff’s counsel’s willingness to

disregard the Court’s orders and admonitions.

                                        CONCLUSION

       For the reasons set for above, KMC and KHI request that this Court enter a protective

order pursuant to Fed. R. Civ. P. 26(c) limiting the scope of production and inquiry at KHI’s

deposition to model year 2006 through 2010 of the subject model motorcycle.

                                             Respectfully Submitted,
                                             Kawasaki Motors Corp., U.S.A., and
                                             Kawasaki Heavy Industries, LTD
                                             By their attorneys,

                                             /s/ Peter M. Durney
                                             Peter M. Durney (BBO #139260)
                                                     pdurney@cornellgollub.com
                                             Christopher J. Hurst (BBO #682416)
                                                     churst@cornellgollub.com
                                             CORNELL & GOLLUB
                                             88 Broad Street, 6th Floor
                                             Boston, MA 02110
                                             Tel.: (617) 482-8100
                                                5 

 
        Case 3:16-cv-30142-MGM Document 134 Filed 03/05/19 Page 6 of 6




                                 CERTIFICATE OF SERVICE
        I, Peter M. Durney, attorney for Kawasaki Motors Corp., U.S.A. and Kawasaki Heavy
Industries, LTD, hereby certify that on the 5th day of March, 2019, a true copy of the was filed
through the ECF System and sent electronically to the registered participants as identified on the
Notice of Electronic Filing and that paper copies will be served by first-class mail, postage prepaid,
upon anyone indicated as a non-registered participant:

Terrence L. Butler
Dodge Law Firm, Inc.
409 North Camden Drive, Suite 200
Beverly Hills, CA 90210

John N. Greenwood
1145 Main Street, Suite 201
Springfield, MA 01103

Jeanne O. McHugh
Engelberg & Bratcher
100 High Street, Suite 1450
Boston, MA 02110


                                                /s/ Peter M. Durney
                                                Peter M. Durney




                                                  6 

 
